DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 line 4 reads: “the mounting place”. This should be corrected to read --the mounting plate-- for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-15, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pericas (US 7,794,173).
Regarding claim 1, Pericas discloses a guardrail comprising: 
a post (2);
a separate mounting plate (5 and 6) movable relative to the post;
at least one fastener (bolts in holes 9, see Column 4 lines 43-45); and
a longitudinal beam (1) linked with the post via the at least one fastener and the separate mounting plate (see Fig. 3), the mounting plate comprising:
a rigid body (5) configured to engage with the at least one fastener (see Fig. 4C), and
at least one deformable region (6) about or alongside the rigid body (see Fig. 3), 

wherein the at least one deformable region of the mounting plate is configured to one or more of: (i) bend (see Figs. 6A-6C) and (ii) break to release the link between the post and the longitudinal beam (see Figs. 5A-5D), when the guardrail receives and impact (see Abstract).
Regarding claim 3, Pericas discloses wherein a longitudinal beam (1) holding load is transferred from the at least one fastener (bolts in holes 9) to the post (2) via the at least one deformable region (see NOTE below).
NOTE: See in Fig. 11 that the weight of the beam is transferred through the deformable region onto the fastener in holes (10), and then from the fastener to the post. Therefore, the holding load is transferred from the at least one fastener to the post via the deformable region.
Regarding claim 4, Pericas discloses wherein the rigid body (5) of the mounting plate (5 and 6) does not directly contact the post (see Fig. 3).
Regarding claim 5, Pericas discloses wherein the at least one deformable region (6) has least one of: 
(a) a smaller size relative to the body, 
(b) a smaller width relative to the body, 
(c) a material of weaker strength or elasticity than the body, 
(d) a shape of a weaker strength (region around hole 10) than the body (5), and 3Docket No. 7905-0003 Appln. No. 15/777,564 
(e) material treatments about the at least one deformable region or regions.
Regarding claim 6, Pericas discloses wherein the mounting plate (5 and 6) links the longitudinal beam (1) to the post (2) with linking forces transferred through post sides (see NOTE below).
NOTE: See in Figs. 6A-6C that the mounting plate is attached to the side of the post using a bolt placed through a slot (22), and therefore the linking forces are transferred through the post sides.
Regarding claim 9, Pericas discloses wherein the post (2) twists or turns sideways (see NOTE below) and the at least one deformable region (6) of the mounting plate (5 and 6) one or more of (i) bends (see Figs. 6A-6C) and (ii) breaks to allow the post and the longitudinal beam to separate (see Figs. 5A-5D), when the guardrail receives the impact (see Abstract). 
NOTE: The posts of Pericas undergo an impact, and are subject to forces that attempt to twist or turn the posts (see Column 11 lines 32-35).
Regarding claim 10, Pericas discloses wherein the mounting plate (5 and 6) moves upwards or downwards relative to the post (2) as the post hinges backwards when the guardrail receives the impact (see Figs. 5b-5C), and when the mounting plate reaches a predetermined movement limit, the at least one deformable region (6) one or more of: (i) bends (see Figs. 6A-6C) and (ii) breaks to release the post from the longitudinal beam (see Fig. 5D).

Regarding claim 11, Pericas discloses wherein the mounting plate (5 and 6) has a centrally-located body (5) and at least one arm (6) extending on either side of the centrally-located body (see annotated Figure 11 below), at least part of the at least one arm comprising the at least one deformable region (region around 10).

    PNG
    media_image1.png
    541
    544
    media_image1.png
    Greyscale

Regarding claim 12, Pericas discloses wherein the at least one arm (6) or a part thereof has a face that bears on at least one surface of the post (2) when the at least one fastener is tightened (see Fig. 3 and 6A).
Regarding claim 13, Pericas discloses wherein the at least one arm (6) extends to a higher strength portion (see annotated Figure 4A below) compared to the at least one deformable region (area around holes 10, see annotated Figure 4A below), the 

    PNG
    media_image2.png
    408
    912
    media_image2.png
    Greyscale

Regarding claim 14, Pericas discloses wherein the at least one arm (6) helps seat the mounting plate (see Fig. 3) and limit a range of movement of the mounting plate once fitted to the post (see Figs. 5A-5D).
Regarding claim 15, Pericas discloses wherein the limited range of movement is one or more of (i) rotational (see Figs. 5A-5C) and (ii) vertical plane movement of the mounting plate (5 and 6) relative to the post (2).
Regarding claim 20, Pericas discloses wherein the at least one fastener is a bolt (bolt that is within holes 9, see Column 4 lines 43-46) with a male thread that threads onto a nut, the mounting plate (5 and 6, specifically 5) acting as a washer, the shaft of the bolt passing through a hole (9) in the mounting plate before meeting the nut (see NOTE below).
NOTE: It is disclosed in Pericas that bolts and nuts are used to attach the mounting plate deformable region (6) to the post (2, see Fig. 6A), and further a second 
Regarding claim 21, Pericas discloses an assembly comprising:
a guardrail post (2);
at least one fastener (bolts in hole 9, see Column 4 lines 43-46); and 
at least one separate mounting plate (5 and 6) movable relative to the post, the at least one separate mounting plate comprising:
a rigid body (5) including an aperture (9) configured to receive the at least one fastener therethrough, the at least one fastener passing through the aperture and engaging with at least a portion of a longitudinal beam (see Fig. 3); and 
at least one deformable region (6) about or alongside the aperture in the rigid body, the at least one deformable region being configured to engage with at least a portion of the post (see Fig. 3), such that the at least one deformable region of the mounting plate is configured to one or more of: (i) bend (see Figs. 6A-6C) and (ii) break to allow the post and the longitudinal beam, when the guardrail receives an impact to separate (see Figs. 5A-5D, see Abstract).
Regarding claim 22, Pericas discloses a mounting plate (5 and 6) configured to be used in a guardrail assembly including a post (2) and a longitudinal beam (1) linked with the post via at least one fastener (bolt accepted in holes 9, see Column 4 lines 43-46), the mounting plate comprising: 
a rigid body (5) configured to engage with the at least one fastener (bolt accepted in holes 9); and 


Claims 1, 3-4, 6-7, 11-12, 14-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wallace et al. (US 2012/0003039).
Regarding claim 1, Wallace et al discloses a guardrail (see Fig. 35) comprising: 
a post (32.12);
a separate mounting plate (32.20) movable relative to the post;
at least one fastener (30); and
a longitudinal beam (14) linked with the post via the at least one fastener and the separate mounting plate (see Fig. 35), the mounting plate comprising:
a rigid body (see annotated Figure 32 below) configured to engage with the at least one fastener, and
at least one deformable region (see annotated Figure 32 below) about or alongside the rigid body, 
wherein the at least one fastener passes through at least a portion of the longitudinal beam to engage with the rigid body of the mounting plate such that a link between the post and the longitudinal beam is indirect (see Fig. 35, and see NOTE 1 Below), and 

NOTE 1: The bolt 30 directly connects the mounting plate to the longitudinal beam. The bolt may protrude past the mounting plate and interact with the post to create a frictional force, however the link between the longitudinal beam and post is indirect as the beam is not directly linked to the post.
NOTE 2: See in paragraph [0313] that the when the guardrail is impacted, the post bends and the mounting plate slides along the post. It is understood that forces large enough to bend the post will further bend the mounting plate upon impact, and therefore it is interpreted that the mounting bracket is capable of bending while releasing the beam from the post, see paragraph [0314]. 

    PNG
    media_image3.png
    553
    471
    media_image3.png
    Greyscale

Regarding claim 3, Wallace et al discloses wherein a longitudinal beam (14) holding load is transferred from the at least one fastener (30) to the post (32.12) via the at least one deformable region (see annotated Figure 32 above, and Fig. 35).
Regarding claim 4, Wallace et al discloses wherein the rigid body of the mounting plate (see annotated Figure 32 above) does not directly contact the post (32.12, see annotated Figure 32 above).
Regarding claim 6, Wallace et al discloses wherein the mounting plate (32.20) links the longitudinal beam (14) to the post (32.12) with linking forces transferred through post sides (see Fig. 32).
Regarding claim 7, Wallace et al discloses wherein the mounting plate (32.20) is pulled out of the post (32.12) to release the post from the longitudinal beam (14) when the guardrail receives the impact (see in paragraph [0313] and [0314] that the mounting plate is pulled out of the post).
Regarding claim 11, Wallace et al discloses wherein the mounting plate (32.20) has a centrally-located body (rigid body seen in annotated Figure 32 above) and at least one arm (deformable regions seen in annotated Figure 32 above) extending on either side of the centrally-located body, at least part of the at least one arm comprising the at least one deformable region (see annotated Figure 32 above).
Regarding claim 12, Wallace et al discloses wherein the at least one arm (deformable regions seen in annotated Figure 32 above) or a part thereof has a face that bears on at least one surface of the post (32.12) when the at least one fastener (30) is tightened (see Fig. 32 and Fig. 35).
Regarding claim 14, Wallace et al discloses wherein the at least one arm (deformable regions seen in annotated Figure 32 above) helps seat the mounting plate (32.20) and limit a range of movement of the mounting plate once fitted to the post (see NOTE below).

Regarding claim 15, Wallace et al discloses wherein the limited range of movement is one or more of (i) rotational and (ii) vertical plane movement of the mounting plate (32.20) relative to the post (32.12, see NOTE below).
NOTE: See that the mounting plate having deformable regions within the slots in Fig. 35, limits the range of movement to vertical movement. Also see in paragraph [0313] that the rail is guided along the post by the mounting plate in the vertical direction.
Regarding claim 16, Wallace et al discloses wherein the post (32.12) is U-shaped and comprises at least one elongated slot on or about a post side or post sides (see annotated Figure 32 below), and the at least one deformable region (see annotated Figure 32 above) extends horizontally through the at least one elongated slot (see Fig. 32).

    PNG
    media_image4.png
    472
    758
    media_image4.png
    Greyscale

Regarding claim 17, Wallace et al discloses wherein the U-shape post (32.12) includes at least one flange extending from each end of the U-shape cross-section (see annotated Figure 32 below) on which the at least one deformable region bears (see Fig. 32).

    PNG
    media_image5.png
    416
    578
    media_image5.png
    Greyscale

Regarding claim 18, Wallace et al discloses wherein the at least one elongated slot (see annotated Figure 32 above) in the post (32.12) is sized so that one or more of: 
(a) the at least one elongated slot is elongated to allow up to 45 degrees of rotational movement of the mounting plate relative to the post about a horizontal axis, 
(b) the at least one elongated slot has a width that allows up to 30 degrees of rotational movement of the mounting plate relative to the post about a vertical axis, and 
(c) the at least one elongated slot or slots is elongated to allow for up to 100 mm of vertical movement in the mounting plate (32.20) up or down relative to the post (see NOTE below).
NOTE: See that specification paragraph [0097] discloses the restraint that the mounting plate sits on is 180-230 mm below the top end of the post. It is also disclosed that the mounting plate moves along the post during impact (see paragraph [0313]). Therefore, it is understood that the bottom edge of the mounting plate that sits on the 
Regarding claim 19, Wallace et al discloses wherein the at least one fastener (30) is a bolt with a 7Docket No. 7905-0003Appln. No. 15/777,564male thread that threads directly into a complementary female thread in the mounting plate (32.20, see Fig. 35).
Regarding claim 21, Wallace et al discloses an assembly comprising:
a guardrail post (32.12);
at least one fastener (30); and 
at least one separate mounting plate (32.20) movable relative to the post (see paragraph [0313]), the at least one separate mounting plate comprising:
a rigid body (see annotated Figure 32 above) including an aperture (32.22) configured to receive the at least one fastener therethrough (30), the at least one fastener passing through the aperture and engaging with at least a portion of a longitudinal beam (see Fig. 35); and 
at least one deformable region (see annotated Figure 32 above) about or alongside the aperture in the rigid body, the at least one deformable region being configured to engage with at least a portion of the post (see Fig. 32), such that the at least one deformable region of the mounting plate is configured to one or more of: (i) bend (see NOTE below) and (ii) break to allow the post and the longitudinal beam, when the guardrail receives an impact to separate.
NOTE: See in paragraph [0313] that the when the guardrail is impacted, the post bends and the mounting plate slides along the post. It is understood that forces large enough to bend the post will further bend the mounting plate upon impact, and therefore 
Regarding claim 22, Wallace et al discloses a mounting plate (32.20) configured to be used in a guardrail assembly including a post (32.12) and a longitudinal beam (14) linked with the post via at least one fastener (30), the mounting plate comprising: 
a rigid body (see annotated Figure 32 above) configured to engage with the at least one fastener (30); and 
at least one deformable region (see annotated Figure 32 above) about or alongside the rigid body, the at least one deformable region of the mounting plate being configured to one or more of: (i) bend (see NOTE below) and (ii) break to release a link between the post and the longitudinal beam, when the guardrail receives an impact.
NOTE: See in paragraph [0313] that the when the guardrail is impacted, the post bends and the mounting plate slides along the post. It is understood that forces large enough to bend the post will further bend the mounting plate upon impact, and therefore it is interpreted that the mounting plate is capable of bending while releasing the beam from the post. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al, in view of Ochoa (US 7,530,548).
Regarding claim 8, Wallace et al discloses that when a large enough force is imparted on the guardrail (see Fig. 35), the beam (14) and mounting plate (32.20) can detach from the post completely (see paragraph [0314]), but does not expressly disclose as claimed wherein the at least one fastener is drawn out of the mounting plate to release the post from the longitudinal beam when the guardrail receives the impact.
Ochoa teaches a beam (34) and fastener assembly (4 and 2), and further teaches that during an impact the longitudinal beam and fastener detach from the supporting structure (32, see Fig. 1L), specifically the fastener is drawn out of the support structure, in order to provide a rail that stays at the desired impact height to absorb maximum amounts of energy when twisting moments are applied to the support structure during impact (see Column 10 lines 15-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guardrail assembly of Wallace et al such that the longitudinal beam and mounting plate are attached using a fastening release system, as taught by Ochoa, in order to provide a rail that stays at the desired impact height to absorb maximum amounts of energy when twisting moments are applied to the support structure during impact.
Wallace et al as modified by Ochoa therefore discloses that when a twisting moment is applied to the guardrail structure that may hinder the process of sliding the mounting plate along the post structure, the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 1570598 A (Pichon) is considered to be pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/ZAH/Examiner, Art Unit 3678						/MICHAEL P FERGUSON/             
Primary Examiner, Art Unit 3619